DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 10/07/2021 has been entered. The claims 1, 5, 8, 12, 14 and 15 have been amended. The claims 1-20 are pending in the current application.  

Response to Arguments
Applicant’s arguments filed 10/07/2021 with respect to the amended claim 1 and similar claims have been considered but are moot because the new ground of rejection set forth in the current Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Paul US-PGPUB No. 2020/0110934 (hereinafter Paul) in view of Daniels et al. US-PGPUB No. 2016/0133230 (hereinafter Daniels); 
with well-known technology terms gleaned from Kwak US-PGPUB 2020/0264603 (hereinafter Kwak); Smith et al. US-PGPUB No. 2020/0108926 (hereinafter Smith) and Ganesan et al. US-PGPUB No. 2019/0108375 (hereinafter Ganesan). 

Re Claim 1: 
Paul teaches a method, comprising: 
determining an element associated with an object (
Paul teaches at FIG. 10 and Paragraph 0054 determining an asset # XYZ_123  associated with a room in an indoor environment); 
Determining, according to a digital representation of the object, a first location of the element relative to the object, wherein the digital representation of the object comprises data describing a physical layout of a plurality of physical elements of the object (
Paul teaches at FIG. 10 and Paragraph 0054 determining, according to the image of the room in the FOV 1000, a first location of the asset # XYZ_123 relative to the room, wherein the image of the room comprises data describing a physical layout of a plurality of physical assets of the room); 
receiving meta-sensor location data for a meta-sensor disposed on the object, wherein the meta-sensor location data is generated by the meta-sensor according to a reference signal that is sent from a reference point and that is received by the meta-sensor, and wherein the meta-sensor location data indicates a second location for the meta-sensor with respect to a reference point (
It is known that the UWB tag is type of transmitting sensor that is capable of transmitting UWB signals (See Kwak US-PGPUB 2020/0264603 at Paragraph 0234-0235 citing sensor such as the UWB tag 700a or Smith et al. US-PGPUB No. 2020/0108926 at Paragraph 0077 “all of the following sensors: ….(g) UWB tags”). Ganesan teaches at Paragraph 0015 and Paragraph 0028 UWB beacon to tag an object. Accordingly, Paul’s UWB tag is a UWB beacon tag. 
Paul teaches at FIG. 3 Block 335 and Paragraph 0039 AR device location w.r.t QR code/Image marker and at Paragraph 0027 that the image marker is positioned at the origin of the IPS’s known coordinate system….with both the AR system and the IPS being referenced to the same coordinate system, the locations of the tags 104 calculated by the UWB IPS of system 100 may be aligned and coordinated with the AR system of system 100 that includes AR device 150. 
Paul teaches at Paragraph 0037 that the relative distances of each tag from multiple different location beacons can be used to accurately determine the location of the tag. 
Paul teaches at Paragraph 0029 that a tag 105 associated with an asset 130 herein may operate to communicate with the location beacons 110, 115, 120 and 125 in its environment, calculate its own position based on its relative distances from the plurality of location beacons. 
Paul teaches at Paragraph 0023-0024 that each asset has an associated tag and the tag’s 3D location and orientation are calculated using a UWB based radio communication system…a location of a tag 105 in system 100 may be calculated based on a determination of a distance between a particular tag and one or more of the location beacons in system 100. The determined location of tag 105 may be transmitted via a UWB signal to server 145 and at Paragraph 0027 that the locations of the tags 105 calculated by the UWB IPS of system 100 may be aligned and coordinated with the AR system of the system 100 that includes AR device 150); 
Paul teaches at FIG. 3 Block 335 and Paragraph 0039 AR device location w.r.t QR code/Image marker and at Paragraph 0027 that the image marker is positioned at the origin of the IPS’s known coordinate system….with both the AR system and the IPS being referenced to the same coordinate system, the locations of the tags 104 calculated by the UWB IPS of system 100 may be aligned and coordinated with the AR system of system 100 that includes AR device 150. 
Paul teaches at Paragraph 0027 that the locations of the tags 105 calculated by the UWB IPS of system 100 may be aligned and coordinated with the AR system of the system 100 that includes AR device 150. 
Paul teaches at Paragraph 0037 that the relative distances of each tag from multiple different location beacons can be used to accurately determine the location of the tag. Paul teaches at Paragraph 0039 input 335 may be continually updated so as to provide a current or real-time location for the AR device herein. Paul teaches at Paragraph 0045 that an indication of a location of an AR device associated with or otherwise registered with a system to produce visualization related to the tracked asset(s) as determined based on the tag locations referenced in operation 405 may be received (where the tracked asset(s) are determined relative to the locations of the location beacons). The location information might include 3D coordinate information with respect to the same coordinate system defining the location of the tag);  
determining overlay data associated with the element (
Paul teaches at Paragraph 0030 that the AR device’s display presents visual cues overlaid on the display of an actual object within the FOV of the user. Paul teaches at FIG. 10 and Paragraph 0054 the FOV 1000 includes a graphical representation 1005 indicating a location of an asset); and 
displaying, by the AR display, to a user, the overlay data according to the first location of the element and further according to the third location and the meta-sensor location data (Paul teaches at Paragraph 0030 that the AR device’s display presents visual cues overlaid on the display of an actual object within the FOV of the user. Paul teaches at Paragraph 0045 that an indication of a location of an AR device associated with or otherwise registered with a system to produce visualization related to the tracked asset(s) as determined based on the tag locations referenced in operation 405 may be received. Paul teaches at FIG. 10 and Paragraph 0054 the FOV 1000 includes a graphical representation 1005 indicating a location of an asset).
Paul at least implicitly teaches or suggests the claim limitation:  
determining a third location of an augmented reality (AR) display with respect to the reference point (Paul teaches at FIG. 3 Block 335 and Paragraph 0039 AR device location w.r.t QR code/Image marker and at Paragraph 0027 that the image marker is positioned at the origin of the IPS’s known coordinate system….with both the AR system and the IPS being referenced to the same coordinate system, the locations of the tags 104 calculated by the UWB IPS of system 100 may be aligned and coordinated with the AR system of system 100 that includes AR device 150. 
Paul teaches at Paragraph 0027 that the locations of the tags 105 calculated by the UWB IPS of system 100 may be aligned and coordinated with the AR system of the system 100 that includes AR device 150. 
Paul teaches at Paragraph 0039 input 335 may be continually updated so as to provide a current or real-time location for the AR device herein. Paul teaches at Paragraph 0045 that an indication of a location of an AR device associated with or otherwise registered with a system to produce visualization related to the tracked asset(s) as determined based on the tag locations referenced in operation 405 may be received. The location information might include 3D coordinate information with respect to the same coordinate system defining the location of the tag). 
With respect to the claim limitation of determining a third location of an augmented reality display with respect to the reference point, Daniels et al. US-PGPUB No. 2016/0133230 teaches at Paragraph 0070-0077 determining a third location of the augmented reality with respect to the reference point (Daniels teaches at Paragraph 0070 the application of the AR sharing system can use GPS and other triangulation technologies to identify the location of the user and at Paragraph 0071 that AR position and geometry data can include information in addition to GPS and other beacon and signal outpost methods of triangulation).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided virtual objects as overlays at the location of the element of the machine when the location of element is identified using triangulation technique in relation to the RF beacons, the location of sensors and the positon of the presentation device. One of the ordinary skill in the art would have been motivated to have provided an augmented reality view of the occluded object in relation to the location of the RF beacons, the location of sensors and the location of the presentation device.  

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the reference point is a beacon associated with the object. 
Daniels teaches at Paragraph 0070 the application of the AR sharing system can use GPS and other triangulation technologies to identify the location of the user and at Paragraph 0071 that AR position and geometry data can include information in addition to GPS and other beacon and signal outpost methods of triangulation. 
Paul’s UWB tag is a UWB beacon tag. 
Paul teaches at Paragraph 0037 that the relative distances of each tag from multiple different location beacons can be used to accurately determine the location of the tag. Paul teaches at Paragraph 0039 input 335 may be continually updated so as to provide a current or real-time location for the AR device herein. Paul teaches at Paragraph 0045 that an indication of a location of an AR device associated with or otherwise registered with a system to produce visualization related to the tracked asset(s) as determined based on the tag locations referenced in operation 405 may be received (where the tracked asset(s) are determined relative to the locations of the location beacons). The location information might include 3D coordinate information with respect to the same coordinate system defining the location of the tag). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the determining the third location of the AR display comprises: performing ranging with the beacon; and determining the third location according to the ranging.
Daniels and Paul further teach the claim limitation that the determining the third location of the AR display comprises: performing ranging with the beacon; and determining the third location according to the ranging (Daniels teaches at Paragraph 0070 the application of the AR sharing system can use GPS and other triangulation technologies to identify the location of the user and at Paragraph 0071 that AR position and geometry data can include information in addition to GPS and other beacon and signal outpost methods of triangulation. 
Paul teaches at Paragraph 0037 that the relative distances of each tag from multiple different location beacons can be used to accurately determine the location of the tag. Paul teaches at Paragraph 0039 input 335 may be continually updated so as to provide a current or real-time location for the AR device herein. Paul teaches at Paragraph 0045 that an indication of a location of an AR device associated with or otherwise registered with a system to produce visualization related to the tracked asset(s) as determined based on the tag locations referenced in operation 405 may be received (where the tracked asset(s) are determined relative to the locations of the location beacons). The location information might include 3D coordinate information with respect to the same coordinate system defining the location of the tag). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the beacon is a beacon for a real time location system (RTLS).
Daniels and Paul further teach the claim limitation that the beacon is a beacon for a real time location system (RTLS) (Daniels teaches at Paragraph 0070 the application of the AR sharing system can use GPS and other triangulation technologies to identify the location of the user and at Paragraph 0071 that AR position and geometry data can include information in addition to GPS and other beacon and signal outpost methods of triangulation. 
Paul’s UWB tag is a UWB beacon tag. 
Paul teaches at Paragraph 0037 that the relative distances of each tag from multiple different location beacons can be used to accurately determine the location of the tag. Paul teaches at Paragraph 0039 input 335 may be continually updated so as to provide a current or real-time location for the AR device herein. Paul teaches at Paragraph 0045 that an indication of a location of an AR device associated with or otherwise registered with a system to produce visualization related to the tracked asset(s) as determined based on the tag locations referenced in operation 405 may be received (where the tracked asset(s) are determined relative to the locations of the location beacons). The location information might include 3D coordinate information with respect to the same coordinate system defining the location of the tag). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the performing the ranging comprises: detecting, by the AR display, the reference signal transmitted by the beacon; and performing ranging with the beacon using the reference signal; and wherein the determining the third location according to the ranging comprises determining the third location by triangulation according to the ranging.
Daniels and Paul further teach the claim limitation that the performing the ranging comprises: detecting, by the AR display, the reference signal transmitted by the beacon; and performing ranging with the beacon using the reference signal; and wherein the determining the third location according to the ranging comprises determining the third location by triangulation according to the ranging (Daniels teaches at Paragraph 0070 the application of the AR sharing system can use GPS and other triangulation technologies to identify the location of the user and at Paragraph 0071 that AR position and geometry data can include information in addition to GPS and other beacon and signal outpost methods of triangulation. 
Paul teaches at Paragraph 0037 that the relative distances of each tag from multiple different location beacons can be used to accurately determine the location of the tag. Paul teaches at Paragraph 0039 input 335 may be continually updated so as to provide a current or real-time location for the AR device herein. Paul teaches at Paragraph 0045 that an indication of a location of an AR device associated with or otherwise registered with a system to produce visualization related to the tracked asset(s) as determined based on the tag locations referenced in operation 405 may be received (where the tracked asset(s) are determined relative to the locations of the location beacons). The location information might include 3D coordinate information with respect to the same coordinate system defining the location of the tag). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining a display mode that is one of an overlay mode or a compare mode; and wherein the displaying the overlay data comprises displaying the overlay data according to the first location of the element, further according to the third location and the meta-sensor location data, and further according to the display mode.
Paul further teaches the claim limitation that determining a display mode that is one of an overlay mode or a compare mode; and wherein the displaying the overlay data comprises displaying the overlay data according to the first location of the element, further according to the third location and the meta-sensor location data, and further according to the display mode (Paul teaches at Paragraph 0030 that the AR device’s display presents visual cues overlaid on the display of an actual object within the FOV of the user. Paul teaches at Paragraph 0045 that an indication of a location of an AR device associated with or otherwise registered with a system to produce visualization related to the tracked asset(s) as determined based on the tag locations referenced in operation 405 may be received. Paul teaches at FIG. 10 and Paragraph 0054 the FOV 1000 includes a graphical representation 1005 indicating a location of an asset). 
Re Claim 7: 

Paul further teaches the claim limitation that the AR display is an AR headset; and wherein the displaying the overlay data comprises displaying the overlay data overlaid on a live view of the element (Paul teaches at Paragraph 0030 that the AR device’s display presents visual cues overlaid on the display of an actual object within the FOV of the user. Paul teaches at Paragraph 0045 that an indication of a location of an AR device associated with or otherwise registered with a system to produce visualization related to the tracked asset(s) as determined based on the tag locations referenced in operation 405 may be received. Paul teaches at FIG. 10 and Paragraph 0054 the FOV 1000 includes a graphical representation 1005 indicating a location of an asset). 
Re Claim 8: 
The claim 8 is in parallel with the claim 1 in the form of an apparatus claim. The claim 8 is subject to the same rationale of rejection as the claim 1. The claim 8 further recites an augmented reality (AR) display device, comprising: a display; a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor to align displayed data in an augmented reality (AR) display, the program including instructions for [performing the method of the claim 1]. 
However, Paul further teaches the claim limitation of an augmented reality (AR) display device, comprising: a display; a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor to align displayed data in an augmented reality (AR) display, the program including instructions for [performing the method Paul teaches at FIG. 13 and Paragraph 0058-0062 a processor 1310, a display 1350, a data storage device 1330 (storing the inference engine 1332 and program files 1336), storing a program to be executed by the processor to align displayed data in AR display). 
Re Claim 9: 
The claim 9 is in parallel with the claim 2 in the form of an apparatus claim. The claim 9 is subject to the same rationale of rejection as the claim 2.
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the meta-sensor location data is relayed from the meta-sensor through the beacon to the AR display device.
Daniels and Paul further teach the claim limitation that the meta-sensor location data is relayed from the meta-sensor through the beacon to the AR display device (Daniels teaches at Paragraph 0070 the application of the AR sharing system can use GPS and other triangulation technologies to identify the location of the user and at Paragraph 0071 that AR position and geometry data can include information in addition to GPS and other beacon and signal outpost methods of triangulation. 
Paul’s UWB tag is a UWB beacon tag. 
Paul teaches at Paragraph 0037 that the relative distances of each tag from multiple different location beacons can be used to accurately determine the location of the tag. Paul teaches at Paragraph 0039 input 335 may be continually updated so as to provide a current or real-time location for the AR device herein. Paul teaches at Paragraph 0045 that an indication of a location of an AR device associated with or otherwise registered with a system to produce visualization related to the tracked asset(s) as determined based on the tag locations referenced in operation 405 may be received (where the tracked asset(s) are determined relative to the locations of the location beacons). The location information might include 3D coordinate information with respect to the same coordinate system defining the location of the tag). 
Re Claim 11: 
The claim 11 is in parallel with the claim 3 in the form of an apparatus claim. The claim 11 is subject to the same rationale of rejection as the claim 3.
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the instructions for performing the ranging include instructions for: detecting, by the AR display, the reference signal transmitted by the beacon; and performing ranging with the beacon using the reference signal; and wherein the determining the third location according to the ranging comprises determining the third location by triangulation according to the ranging. 
The claim 12 is in parallel with the claim 5 in the form of an apparatus claim. The claim 12 is subject to the same rationale of rejection as the claim 5.
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the program further includes instructions for determining a display mode that is one of an overlay mode or a compare mode; and wherein the instructions for displaying the overlay data include instructions for displaying the overlay data overlaid on a live view of the element according to the first location of the element, further according to the third location and the meta-sensor location data, and further according to the display mode. 


Re Claim 14: 
The claim 14 is in parallel with the claim 1 in the form of an apparatus claim. The claim 14 is subject to the same rationale of rejection as the claim 1. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 14 except additional claim limitation that the AR display is configured to receive the first data from the meta-sensor through a beacon that is associated with the object and that acts as a relay.
Daniels and Paul further teach the claim limitation that the AR display is configured to receive the first data from the meta-sensor through a beacon that is associated with the object and that acts as a relay (Daniels teaches at Paragraph 0070 the application of the AR sharing system can use GPS and other triangulation technologies to identify the location of the user and at Paragraph 0071 that AR position and geometry data can include information in addition to GPS and other beacon and signal outpost methods of triangulation. 
Paul’s UWB tag is a UWB beacon tag. 
Paul teaches at Paragraph 0037 that the relative distances of each tag from multiple different location beacons can be used to accurately determine the location of the tag. Paul teaches at Paragraph 0039 input 335 may be continually updated so as to provide a current or real-time location for the AR device herein. Paul teaches at Paragraph 0045 that an indication of a location of an AR device associated with or otherwise registered with a system to produce visualization related to the tracked asset(s) as determined based on the tag locations referenced in operation 405 may be received (where the tracked asset(s) are determined relative to the locations of the location beacons). The location information might include 3D coordinate information with respect to the same coordinate system defining the location of the tag). 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the AR display is configured to wirelessly receive the data indicating the first location directly from the meta-sensor.
Paul further teaches the claim limitation that the AR display is configured to wirelessly receive the data indicating the first location directly from the meta-sensor (Paul teaches at Paragraph 0037-0040 that the inputs 325 including UWB information indicative of a distance of a tag relative to the one or more location beacons referenced in input 320 may be transmitte3d to inference engine 310 of the AR device. 
Paul teaches at Paragraph 0023-0024 that each asset has an associated tag and the tag’s 3D location and orientation are calculated using a UWB based radio communication system…a location of a tag 105 in system 100 may be calculated based on a determination of a distance between a particular tag and one or more of the location beacons in system 100. The determined location of tag 105 may be transmitted via a UWB signal to server 145. 
Paul teaches at Paragraph 0037 that the relative distances of each tag from multiple different location beacons can be used to accurately determine the location of the tag. Paul teaches at Paragraph 0039 input 335 may be continually updated so as to provide a current or real-time location for the AR device herein. Paul teaches at Paragraph 0045 that an indication of a location of an AR device associated with or otherwise registered with a system to produce visualization related to the tracked asset(s) as determined based on the tag locations referenced in operation 405 may be received (where the tracked asset(s) are determined relative to the locations of the location beacons). The location information might include 3D coordinate information with respect to the same coordinate system defining the location of the tag). 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the AR display is further configured to determine a display mode that is one of an overlay mode or a compare mode; and wherein the AR display is further configured to display the digital overlay data in relation to the at least the portion of the object, further according to a second location of the AR display in relation to the reference point, further according to the first location of the meta-sensor, and further according to the display mode.
The claim 17 is in parallel with the claim 6 in the form of an apparatus claim. The claim 17 is subject to the same rationale of rejection as the claim 6.
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the AR display is further configured to acquire the digital representation of the object.
Paul further teaches the claim limitation that the AR display is configured to wirelessly receive the data indicating the first location directly from the meta-sensor (Paul’s UWB tag is a UWB beacon tag. 
Paul teaches at Paragraph 0037-0040 that the inputs 325 including UWB information indicative of a distance of a tag relative to the one or more location beacons referenced in input 320 may be transmitte3d to inference engine 310 of the AR device. 
Paul teaches at Paragraph 0023-0024 that each asset has an associated tag and the tag’s 3D location and orientation are calculated using a UWB based radio communication system…a location of a tag 105 in system 100 may be calculated based on a determination of a distance between a particular tag and one or more of the location beacons in system 100. The determined location of tag 105 may be transmitted via a UWB signal to server 145. 
Paul teaches at Paragraph 0037 that the relative distances of each tag from multiple different location beacons can be used to accurately determine the location of the tag. Paul teaches at Paragraph 0039 input 335 may be continually updated so as to provide a current or real-time location for the AR device herein. Paul teaches at Paragraph 0045 that an indication of a location of an AR device associated with or otherwise registered with a system to produce visualization related to the tracked asset(s) as determined based on the tag locations referenced in operation 405 may be received (where the tracked asset(s) are determined relative to the locations of the location beacons). The location information might include 3D coordinate information with respect to the same coordinate system defining the location of the tag). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paul US-PGPUB No. 2020/0110934 (hereinafter Paul) in view of Daniels et al. US-PGPUB No. 2016/0133230 (hereinafter Daniels) and Jones et al. US-PGPUB No. 2020/0082629 (hereinafter Jones); 
with well-known technology terms gleaned from Kwak US-PGPUB 2020/0264603 (hereinafter Kwak); Smith et al. US-PGPUB No. 2020/0108926 (hereinafter Smith) and Ganesan et al. US-PGPUB No. 2019/0108375 (hereinafter Ganesan). 
Re Claim 19: 

However, Jones further teaches the claim limitation that the AR display is further configured to select the portion of the object according to a selected engineering process (Jones teaches at Paragraph 0071 that the user can see inside machine 350….the user can naturally view inside the machine 350 through X-ray window 110 and at Paragraph 0074-0075 that the view 402 includes a real-world machine 410 and a view of the internal components 440 of the machine 410 presented as a separate popup X-ray window 420….internal components 440 are rendered within machine 430 with respect to the perspective of machine 430….The internal components 440 of the machine 410 include the block 442 and the pipe 444). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided virtual objects as overlays at the location of the element of the machine when the location of element is identified using triangulation technique in relation to the RF beacons, the location of sensors and the positon of the presentation device. One of the ordinary skill in the art would have been motivated to have provided an augmented reality view of the occluded object in relation to the location of the RF beacons, the location of sensors and the location of the presentation device.  
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that the AR display is further configured to acquire at least a portion of individualized equipment data, and to determine the selected engineering process from the portion of the individualized equipment data. 
Jones teaches at Paragraph 0071 that the user can see inside machine 350….the user can naturally view inside the machine 350 through X-ray window 110 and at Paragraph 0074-0075 that the view 402 includes a real-world machine 410 and a view of the internal components 440 of the machine 410 presented as a separate popup X-ray window 420….internal components 440 are rendered within machine 430 with respect to the perspective of machine 430….The internal components 440 of the machine 410 include the block 442 and the pipe 444). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided virtual objects as overlays at the location of the element of the machine when the location of element is identified using triangulation technique in relation to the RF beacons, the location of sensors and the positon of the presentation device. One of the ordinary skill in the art would have been motivated to have provided an augmented reality view of the occluded object in relation to the location of the RF beacons, the location of sensors and the location of the presentation device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613